Exhibit 10.26
[ex10_2601.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2602.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2603.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2604.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2605.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2606.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2607.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2608.jpg]
 
MERCHANT SALES AGREEMENT October 24, 2014 Entrepreneur Now Seller Information
Legal Names: Speedemissions Inc.              D.B.A: Speedemissions  State of
Incorporation: GA                       Type of Entity: Corporation  Federal Tax
ID #: 33-0961488                    Bank Name: Regions   Mailing Address: 1015
Tyrone Road, Suite 220, Tyrone GA 30290 Guarantors' Information  Principal/ CEO:
Richard. A Parlontieri D.O.B.: 10/08/1945 Residential Address: 106 North Cove
Drive, Peachtree City GA 30269 Mail Address: Same  1. Purchase and Sale of
Future Receivables  1.1 Pursuant to the terms and conditions stated in this
Merchant Sales Agreement, Entrepreneur Now, an entity having a business address
at  366 North Broadway, Suite 410, Jericho, NY 11753 (the "Buyer") hereby agrees
to purchase from Speedemissions Inc., D/B/A Speedemissions, the "Seller") and
Seller agrees to sell to Buyer $72,000.00 ("Purchased Amount") of Seller's
future Receivables which shall include any and all Receivables earned by Seller
in the ordinary course of Seller's business from any source whatsoever,
including but not limited to all future accounts, contract rights and other
entitlements arising from or relating to the payment of monies from Seller's
customers, vendors, and/or other third party payors (hereinafter referred to as
"Seller's   Receivables").  Seller  agrees  to  sell  to  Buyer  the  Purchased  Amount  for  the  cash  price  of
$50,000.00 ("Purchase Price"). The Purchased Amount shall be retrieved at the
rate of $1,000.00 per day, five (5) days per week, via an ACH/ADF transaction
("Daily Retrieval Rate") from the bank account designated by Seller to Buyer
("Designated
Account")   until   Buyer   has   irrevocably   received   the   aggregate   Purchased   Amount   of
$72,000.00 from Seller. Seller hereby assigns sells and transfers to Buyer all
of its right, title and interest in the Purchased Amount to Buyer. Seller
further agrees that Buyer will charge a $995,00 administrative fee to cover
Buyer's costs in connection with the purchase of the Purchased Amount. Buyer may
deduct such amount from the Purchase Price.  Purchase Price: $50,000.00
Purchased Amount: $72,000.00 Daily Retrieval Rate: $1,000.00 2. Agreement to
Establish ACH/ADF Authorization. The Designated Account shall be:   Bank Name:
Routing Number: Account Number: Ile  2.1.1 ACH/ADF. Seller agrees to and shall
execute an Authorization Agreement for Direct Deposit and Automatic Draft
Funding (ACH/ADF Credit) and Direct Payments (ACH/ADF Debits) which
Authorization is attached hereto and shall be incorporated by reference in this
Merchant Sales Agreement (See Exhibit "A" attached hereto and referred to
hereinafter as "ACH/ADF Authorization") This ACH/ADF Authorization shall
authorize Buyer to collect the Purchased Amount from the Seller's Designated
Account.  2.1.2 Insufficient Funds or Returned ADF. In the event any ACH, or ADF
transaction is returned for insufficient funds (NSF) or for any reason
whatsoever, on a date when such ACH or ADF transaction was scheduled under this
Agreement, Seller shall pay a fee of fifty ($50.00) dollars for each NSF and
such fee shall be due and added to the next scheduled ACH and/or ADF debit. 2.2
Trial Period.  Upon the execution of this Agreement by Seller and Buyer, but
before Buyer's payment of the Purchase Price, Seller agrees to allow Buyer to
conduct a processing trial for two (2) business days to ensure that Buyer can
properly withdraw funds from the Designated Account (the "Trial Period"). Buyer
agrees to make a determination to purchase, or not, the Purchased Amount
promptly after the end of the Trial Period. If Buyer decides to purchase the
Purchased Amount, then all of the monies received by Buyer in connection with
the Trial Period shall be applied toward the Purchased Amount. If Buyer decides
not to purchase the Purchased Amount, then Buyer is not obligated to pay the
Purchase Price, and this Agreement shall be immediately terminated and be of no
further force or effect. In such event, all monies received from Seller during
the Trial Period will be returned to the Seller.   Entrepreneur
Now                        1 of 9                                Seller's
Initials  RP   MERCHANT SALES AGREEMENT TERMS AND CONDITIONS  3. Seller's
Representations, Warranties and Conduct  3.1 Seller's Representations and
Warranties. As a further condition of this Merchant Sales Agreement, Seller
represents and warrants that (i) All information provided by or on behalf of
Seller to Buyer in connection with this Merchant Sales Agreement, end Seller's
Application ("Application") during the application process, are true, correct
and complete; (ii) Seller has been operating Seller's business at Seller's
present location for at least the last 12 consecutive months prior to the
Effective Date; (iii) Seller will not change Seller's name or the location of
Seller's business during the Term of this Agreement, (iv) The Purchased Amount
is solely owned by Seller and shall not be assigned, conveyed or encumbered
except for the sale to Buyer as provided for herein, (v) None of Seller's
Receivables, nor any portion of the Purchased Amount, are subject to any liens
or encumbrances, and are valid, true and correct and enforceable obligations of
the parties thereto including the customer and the bank that issued the related
credit and for debit card, (vi) Seller and Owner are not aware of any claims,
actions, proceedings, or circumstances that would cause any of the Purchased
Amount to not be fully collectible; (vii) Seller is not the subject of any
litigation or claims asserted or threatened by any third party except for claims
arising in the ordinary course of business that are covered by adequate
insurance or which claims alleged do not exceed $15,000, (viii) Seller will not
sell, dispose, convey or otherwise transfer its business or substantially all of
its assets to another person or business entity without Buyer's express prior
written consent and without the assumption by that entity or person of all of
Seller's obligations under this Merchant Sales Agreement pursuant to
documentation reasonably satisfactory to Buyer, and Seller has no plans or
intentions to close, shutdown or temporarily discontinue doing business for any
reason whatsoever until this Agreement has been fully satisfied; (ix) Seller
and/or Guarantor is current on all rent payments under a commercial lease
agreement with at least one year remaining in its term, or otherwise is current
on any and all mortgage payments for the business premises; (x) Seller and Owner
know of no fact or circumstance that would cause the Purchased Amount to
decrease in amount, quality or collectability other than due to general economic
conditions.  3.2 Seller's Conduct. Seller will  (I) conduct its business
consistent with past practice; (ii) not use the Designated Account for deposit
of all Seller's Receivables for payment for Seller's products and/or services;
(iii) Intentionally Omitted; (iv) Intentionally Omitted; (v) not change its
arrangements with the Designated Account in any way that is adverse to the
Buyer, (vi) not change the Designated Account nor open any additional business
bank accounts without providing Buyer with written notice of such change or
additional accounts and Seller shall provide all bank account information to
Buyer; (vii) not incur any material debt on the business without Buyer's prior
written consent; (viii) not commit fraud; and (ix) not be insolvent or become
insolvent; (x) not sell or assign the business or any assets of the business to
any third parties without Buyer first receiving the Purchased Amount in
full.  3.2.1 Business Information.  Seller shall furnish Buyer with such
information as the Buyer may request from time to time.  3.2.2 Reliance on
Information. Seller acknowledges that the information (financial and other)
provided by or on behalf of Seller has been relied upon by Buyer in connection
with Buyer's decision to purchase the future Receivables of Seller.  3.2.3
Governmental Approvals. Seller possesses and is in compliance with all permits,
licenses, approvals, consents and other authorizations necessary to conduct the
business, in which it is presently engaged, and to own, operate and lease its
properties.  3.2.4 Compliance with Law. Seller is in compliance with any and all
applicable federal, state and local laws and regulations in connection with the
operation of the business in which it is presently engaged.   3.2.5
Authorization. Seller, and the persons signing this Merchant Sales Agreement on
behalf of Seller, has full power and authority to enter into and perform the
obligations under this Merchant Sales Agreement all of which have been duly
authorized by all necessary and proper action.  3.2.6 Insurance. Seller shall
maintain insurance in such amounts and against such risks as are consistent with
past practice and shall show proof of such insurance upon Buyer's reasonable
request.  3.2.7 Name Change or Location. Seller will not conduct its businesses
under any name other than as disclosed to the Buyer or change any of its places
of business.  3.2.8 Suspend Business. Seiler will not suspend or terminate its
business for repairs and renovations during the pendency of this Agreement.  3.3
DEFAULT. A violation of any of the terms and/or conditions of this Section 3
constitutes a Default by Seller of the terms and conditions of this Merchant
Sales Agreement.  3.3.1 It shall further be considered a breach of the terms
and/or conditions of this Agreement and a Default by Seller upon the occurrence
of any of the following events (each, an "Event of Default"): (i) Seller ceases
to do business, or otherwise terminates or begins to wind down its business
operations; (ii) Seller fails to deposit all of its Receivables into the
Designated Account; (iii) Seller fails to promptly secure or renew any license,
registration, permit, authorization or approval for the conduct of its business
or if any such license, registration, permit, authorization or approval is
revoked or suspended and the foregoing has an adverse effect on Seller's ability
to perform its obligations hereunder; (iv) Seller defaults or becomes delinquent
in any of its facility leases, or otherwise defaults under any other loan,
extension of credit, line of credit, credit facility or other agreement with a
vendor, supplier or otherwise; (v) Any creditor of Seller forecloses or
initiates a foreclosure or other proceeding, by repossession or otherwise,
against any of Seller's assets; (vi) Any event occurs which has or reasonably
could have a adverse effect on Seller or its business that could reasonably
impair its ability to conduct its business, process credit cards or otherwise
satisfy its obligations under this Agreement, including but not limited to the
credit card processor's suspension, interruption or termination of processing
services for Seller; (vii) Seller becomes insolvent or seeks protection under
any bankruptcy, receivership, trust  deed, creditors arrangement, composition or
comparable proceeding, or if any such proceeding is instituted against the other
*) Seller Entrepreneur Now                        2 of
9                                Seller's Initials  RP  uses an alternative
business entity to conduct similar business to that which is being conducted by
Seller which results in a delay or the circumvention of Buyer's receipt of the
Purchased Amount.  4. Limited Personal Performance Guarantee  In consideration
of the Buyer entering into this Merchant Sales Agreement and to induce Buyer to
enter into this Merchant Sales Agreement the undersigned principal(s) of Seller
(the "Guarantor(s)") hereby personally guarantee(s) performance of the Merchant
Sales Agreement and full payment of the Purchased Amount to Buyer in the event
of a Default by Seller of this Merchant Sales Agreement as set forth in Section
3 herein. This Personal Performance Guarantee shall be continuing and
irrevocable and the Guarantor(s) waives demand of payment, notice of presentment
and agrees that Buyer may proceed directly against Guarantor(s) without first
proceeding against Seller. Guarantor further guarantees the payment of all costs
and expenses (including attorneys' fees) which may be incurred as a result of
Seller's Breach of this Merchant Sales Agreement. If there is no Breech by
Seller of this Merchant Sales Agreement, Guarantor has no obligation to Buyer.
5. Remedies of Buyer  Remedies  5.1 Accelerated Damages Clause: In the event of
Seller(s) Default under any provision of this Merchant Sales Agreement,
Entrepreneur Now may immediately declare the remaining portion of the Purchased
Amount to be immediately due and payable, together with all out of pocket
expenses accruing due to the breach of this Merchant Sales Agreement; upon the
occurrence of a Default, such amounts shall immediately and automatically become
due and payable without any further action by Entrepreneur Now. Upon such
declaration or such automatic acceleration, the balance then outstanding of the
Purchased Amount shall become immediately due and payable, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by Seller and Entrepreneur Now may thereupon exercise any
remedies available to it at law and pursuant to the Merchant Sales Agreement.
Failure by Entrepreneur Now to immediately require performance of this provision
shall not affect Entrepreneur Now's right to require performance of this
provision at any time thereafter.  5.2 Data: ages. In the event of a breach of
any of the provisions of this Merchant Sales Agreement, Seller agrees that Buyer
will be entitled to, among other things, damages equal to the amount by which
the cash attributable to the Purchased Amount of future Receivables exceed the
amount of cash received from the Receivables that have previously been delivered
by Seller to Buyer under this Merchant Sales Agreement. Seller agrees to (i)
change its primary deposit account to a bank or financial institution of Buyer's
discretion to enable Buyer to continue to collect the Purchased Amount as set
forth herein, or (ii) authorize Buyer to debit, on a daily basis via an ACH
transaction, all or part of the Purchased Amount deposited in its bank account
until the Seller's obligations under this Agreement are complete. Buyer will
deduct automatically all such monies within a time frame left to the full and
singular discretion of Buyer, regardless of the status of the Seller's bank
account. Buyer shall be entitled to receive from Seller all reasonable costs
associated with a breach by Seller of any of the representations and warranties
or covenants provided for under this Merchant Sales Agreement.  5.3 Inadequate
Remedies. If a party breaches Section 2 or Section 3 of this Merchant Sales
Agreement, the non-breaching party will suffer irreparable harm and the total
amount of monetary damages for any injury to such party will be impossible to
calculate and therefore an inadequate remedy. Accordingly, the non-breaching
party may (i) seek temporary and permanent injunctive relief against the
breaching party or (ii) exercise any other rights and seek any other remedies to
which the non-breaching party may be entitled to at law, in equity and under
this Agreement for any violation of Section 2 of this Agreement Provisions of
this Section 5.4 shall survive the expiration or termination of this
Agreement.  5.4 Fees Dues Upon The Occurrence of the Following Events:  5.4.1
Default. In the event that Seller violates any of Seller's Representations,
Warranties, and Conduct as set forth in Section 3 herein, or any of the other
provisions of this Agreement, including but not limited to taking another cash
advance from a third party company, changing or permitting the change of the
Designated Bank Account, or changing the name or location of the business, and
Buyer is forced to place a hold or a freeze on any processing account or bank
account consistent with its Perfected Security Interest, or take any other
remedial action, Seller shall be charged and agrees to pay a fee of $2,500.00
for each such violation.  5.4.2 Modifying Terms of Merchant Sales Agreement. In
the event that Seller requests a change in the terms of this Merchant Sales
Agreement prior to Buyer receiving the Purchased Amount from Seller in full,
Seller shall be charged an Agreement Modification fee of $750.00 for each such
modification and such fee shall be added to the Purchased Amount or set forth
herein,  5.4.3 Insufficient Funds or Returned ADF. In the event any ACH, or ADF
transaction is returned for insufficient funds (NSF) or for any reason
whatsoever, on a date when such ACH or ADF transaction was scheduled under this
Agreement; Seller shall pay a fee of fifty ($50.00) dollars for each NSF and
such fee shall be due and added to the next scheduled ACH and/or ADF debit. In
the event that any ACH or ADF transaction is stopped by Seller without notice
and without justification, Seller shall pay a fee of one hundred. ($1 00.00)
dollars for each stopped payment and such fee shall be due and added to the next
scheduled ACH and/or ADF debit.  6. Additional Terms  6.1 Sale of Future
Receivables Not A Loan. (i) Seller and Buyer acknowledge and agree that the
transaction memorialized in this Merchant Sales Agreement is a purchase of the
Purchased Amount of Seller's future Receivables, and is not intended to be, nor
shall it be construed as a loan from Buyer to Seller. Each future Receivable
purchased by Buyer hereunder represents a bona fide sale by Seller. Seller
acknowledges that no law applicable to lending transactions is intended by Buyer
or Seller to apply to the purchase of future Receivables covered by this
Merchant Sales Agreement, and (ii) Each future Receivable purchased by Buyer
which becomes an actual receivable hereunder shall be owned by Seller free and
clear of all encumbrances.  Entrepreneur Now                        3 of
9                                Seller's Initials  RP  6.2 No Right to
Repurchase. Seller acknowledges that it has no right to repurchase the Purchased
Amount of future Receivables from Buyer.  6.3 Notice Filing of UGC-I. Buyer has
the right under this Merchant Sales Agreement to file a financing statement
consistent with the Uniform Commercial Code to give notice that the Purchased
Amount of Seller's future receivables, including but not limited to cash on hand
and in deposit in bank accounts, and all other receivables generated by Seller
are the property of Buyer. It shall be an event of default under this Merchant
Sales Agreement if the Seller refuses to sign any and all documents related to
such filing. The UCC filing shall state that the sale of Seller's future
receivables, including but not limited to cash on hand and in deposit in bank
accounts, and all other receivables generated by Seller are intended to be a
sale and not an assignment for security and that Seller is prohibited from
obtaining any financing that impairs the value of its future Receivables or
Buyer's right to collect same up to the Purchased Amount. Buyer reserves the
right to obtain reimbursement from Seller of all costs associated with the
filing of any UCC statements.  6.3.1 Assignment of Receivables. In order to
secure and provide for the due and punctual payment under this Agreement, and
all other sums that may hereafter become secured by or payable by Seller under
this Merchant Sales Agreement, Seller shall grant, assign, and transfer to Buyer
all legal right, title and interest in and to all monies and claims for monies
due and to become due to Seiler under any of Seller's Receivables. In accordance
therewith, Seller agrees to and shall execute an Assignment of Receivables,
which Assignment is attached hereto and shall be incorporated by reference in
this Merchant Sales Agreement. (See Exhibit "B" attached hereto).  6.3.2 Seller
and Guarantor each acknowledge and agree that any security interest granted to
Buyer under any other agreement between Seller or Guarantor and Buyer (the
"Cross Collateral") will secure the obligations under this Merchant Sales
Agreement Sellers and Guarantors each acknowledge and agree that the Buyer may
collect the Purchased Amount jointly and severally from the any or all of the
Sellers as set forth in this Merchant Sales Agreement, and each Guarantor shall
be jointly and severally liable to Seller should there be a basis to enforce the
Personal Performance Guaranty against.  6.4 Terms of Merchant Sales Agreement.
This Merchant Sales Agreement shall be in full force and effect until the
Purchased Amount of Seller's Receivables have been delivered by Seller to
Buyer.  7. Miscellaneous Section  7.1 Modifications; Amendments. No
modification, amendment, or waiver of any provision of this Merchant Sales
Agreement shall be effective unless the same shall be in writing and signed by
both parties and subject to the fees as set forth in 5.4.1b supra.  7.2 Notices.
All notices, requests, demands and other communications relevant to this
Merchant Sales Agreement shall be in writing and shall be delivered by mail,
overnight delivery or hand delivery to the respective parties to this Merchant
Sales Agreement at the addresses set forth on the face of this Merchant Sales
Agreement.  7.3 Waiver; Remedies. No failure on the part of Buyer to exercise,
and no delay in exercising, any right under this Merchant Sales Agreement shall
operate as a waiver of such right nor shall any single or partial exercise of
any right under this Merchant Sales Agreement preclude any other or further
exercise of any other right The remedies provided under this Merchant Sales
Agreement are cumulative and not exclusive of any remedies provided by law or
equity. Buyer may exercise any and all rights provided for in this Merchant
Sales Agreement without giving prior notice to Seller.  7.4 Binding Effect on
Buyer. This Merchant Sales Agreement shall not be binding upon Buyer until Buyer
remits to Seller the Purchase Price as set forth herein, and Buyer reserves the
right to and may cancel this Merchant Sales Agreement at any time prior to Buyer
remitting the Purchase Price to Seller. In the event that Buyer cancels this
Merchant Sales Agreement at any time, Seller shall have no recourse against
Buyer, and Seller agrees that it will have suffered no compensable damages and
have no claim against Buyer should Buyer elect to cancel this Agreement at any
time prior to actual remittance of the Purchase Price to Seller.  7.4.1 Binding
Effect on Buyer and Seller. This Merchant Sales Agreement shall be binding upon
Buyer and Seller and inure to the benefit of Seller and Buyer and their
respective successors and assigns, except that Seller shall not have the right
to assign its rights under this Merchant Sales Agreement or any interest therein
without the express prior written consent of Buyer and without the assumption of
all of Seller's obligations under this Merchant Sales Agreement pursuant to
documentation reasonably satisfactory to Buyer. Buyer reserves the right to
assign this Merchant Sales Agreement with or without prior notice to
Seller.  7.5 Governing Law. This Merchant Sales Agreement shall be governed by
and construed in accordance with the laws of the State of New York. Seller
hereby submits to the jurisdiction of the Supreme Court State of New York,
County of New York, and waives any Jury Trial or claim that the action is
brought in an inconvenient forum, that venue of the action is improper, or that
this Merchant Sales Agreement or the transactions which are the subject of this
Merchant Sales Agreement may not be enforced in or by any of the above-named
courts,  7.6 Costs to Enforce Merchant Sales Agreement Payable by Seller. Buyer
shall be entitled to receive from. Seller, and Seller shall pay to Buyer, all
costs incurred by Buyer in connection with a breach by Seller of the
representations and warranties or covenants set forth in this Merchant Sales
Agreement and/or Buyer's enforcement of the remedies provided in this Merchant
Sales Agreement for any such breach, including but not limited to court costs
and attorney's fees and disbursements.  7.7 Survival of Representations, etc.
All representations and warranties and covenants in this Merchant Sales
Agreement shall survive its execution and delivery, and shall continue in full
force and effect until all obligations under this Merchant Sales Agreement shall
have been fully satisfied and this Merchant Sales Agreement shall have
terminated.  Entrepreneur Now                        4 of
9                                Seller's Initials  RP  7.8 Severability.  If
any one or more of the provisions in this Merchant Sales Agreement should be
invalid, illegal or un enforceable in any respect, the validity, legality and
enforceability of the remaining provisions in this Merchant Sales Agreement
shall not in any way be affected or impaired.  7.9 Entire Agreement This
Merchant Sales Agreement contains the entire agreement and understanding between
Seller and Buyer and supersedes all prior agreements and understandings relating
to the subject matter hereof unless otherwise specifically reaffirmed or
restated herein.  7.10 Jury Trial Waiver. The parties to this Merchant Sales
Agreement waive trial by jury in any court in any suit, action or proceeding on
any claim arising out of or in connection with or in any way related to the
transactions which are the subject of this Merchant Sales Agreement, except
where such waiver is prohibited by law or deemed by a court of' law to be
against public policy. The parties hereto acknowledge that each makes this
waiver knowingly, willingly and voluntarily and without duress, and only after
extensive consideration of the ramifications of this waiver with their
attorneys.  7.11 Termination. Entrepreneur Now shall not be bound by this
agreement until it is fully executed and Entrepreneur Now may cancel this
transaction without liability at any time prior to actual funding.  7.12
Confession of Judgment.in the event Seller violates any of the Seller's
Representations, Warranties and Conduct as set forth in Section 3 herein, or any
of the provisions of this Agreement, Seller and Guarantor/Owner hereby consent
to the entry of a Judgment against the Seller in favor of the Buyer in the State
of New York, County of New York. The Seller consents, and agrees to and grants a
Judgment in favor of Buyer for the sum of money equal to the Purchased Proceeds
less monies collected by Buyer to date, plus any and all costs and expenses. In
accordance herewith, Seller shall execute an Affidavit of Confession of Judgment
to be filed only in the event of Seller's Default of this Agreement. (See
Exhibit "C" attached hereto and incorporated by reference to this Merchant Sales
Agreement). This Affidavit may be filed without Notice or Presentment to the
Clerk of the Court and a Judgment shall be entered against the Seller and Owner
and in favor of Buyer.  1 have read and agree to the Terms and Conditions set
forth above:   Buyer Entrepreneur
Now:  By:__________________________             __________________________               (Company
Officer)                                                    (Sales Associate)
Seller Speedemissions Inc. D/B/A: Speedemissions By:  /s/ Richard Parlontieri
                   Richard Parlontieri, Pres/Chief Exec.
Off.                   (Signature)                                   (Print Name
and Title) Witnessed By:  /s/  Jackie
Isom                                  Jacki Isom
(Signature)                                       (Print Name) Date:
10/24/14   Entrepreneur Now                        5 of
9                                Seller's Initials  RP  Personal Performance
Guaranty The undersigned Owner(s)  (collectively, "Guarantor"), who are the
owners of the Seller(s), hereby jointly and severally unconditionally and
irrevocably personally guarantee(s) performance of all terms and conditions of
the Merchant Sales Agreement including but not limited to paying to Buyer the
full outstanding balance of the Purchased Amount due to Buyer at the time of
Seller(s) Default as set forth in Section 3 of this Merchant Sales Agreement,
which is entitled Seller's Representations, Warranties and Conduct. (The
obligations of Seller contained in Section 3 and the payment of the Purchased
Amount are collectively referred to herein as the "Guaranteed Obligations")
Guarantor(s) hereby jointly and severally unconditionally and irrevocably
guarantee the immediate payment of all monies owed to Buyer by Seller under the
Agreement in the event of a Breach of any of the Guaranteed Obligations by
Seller, whether or not the Guaranteed Obligations are found to be invalid,
illegal or unenforceable, this being a guaranty of payment and not a guaranty of
collection. This Guaranty shall remain in full force and effect notwithstanding
the fact that, at any particular time, no Guaranteed Obligations may be
outstanding. All of the terms of Section 3 of the Merchant Sales Agreement,
including Owner's agreement to submit to the jurisdiction of New York for all
disputes arising out of this Guaranty, are hereby incorporated herein by
reference except that reference to "Agreement" in such Sections shall mean this
Guaranty. GUARANTOR WAIVES ANY AND ALL SURETYSHIP DEFENSES, WHETHER ARISING BY
CONTRACT, STATUTE OR BY OPERATION OF LAW. Guarantor agrees to pay all costs and
expenses, including reasonable attorneys' fees incurred by Buyer, to enforce the
provisions of this Guaranty, as determined by the court. In addition, each
Guarantor agrees to pay on demand all damages incurred by Buyer arising out of a
breach of any of the Sellers Representations, Warranties and Conduct that are
listed below, including, without limitation, the full amount of all monetary
obligations owed by Seller to Buyer under the Agreement. Guarantor waives all
protection afforded it under New York law or other applicable law and any
related rights to revoke this Guaranty as to future Guaranteed Obligations. The
Guarantor(s) to this Agreement are hereby notified that a negative credit report
reflecting on his/her credit record may be submitted to a credit reporting
agency if the terms of this Agreement are breached. Each Guarantor acknowledges
receiving a copy of this Agreement and having read the terms of this Agreement,
including without limitation, the guarantee set forth in this paragraph, and
each Guarantor's signature below shall serve as confirmation that each such
Guarantor understands all terms and conditions of this Agreement.   Guaranteed
By: Richard A Parlontieri / Chief Executive 0fficer By:  /s/ Richard Parlontieri
                   Richard Parlontieri, Pres/Chief Exec.
Off.                     (Signature)                                   (Print
Name and Title) Witnessed  By: /s/  Jackie
Isom                                  Jacki Isom
(Signature)                                       (Print Name) Date:
10/24/14  Entrepreneur Now                        6 of
9                                Seller's Initials  RP  AUTHORIZATION TO
INITIATE ACH DEBIT ENTRIES  Name of Company    Entrepreneur Now  SPEEDEMSSIONS,
INC. CUSTOMER INFORMATION  I (We) hereby authorize Company as shown above,
hereinafter called COMPANY, to initiate debit entries to my (our) bank account
as detailed below, and to debit the same to such account. Should a transaction
be returned, I (we) further authorize debiting this account for non-sufficient
fund fees according to applicable State Law. I (we) acknowledge that the
origination of ACH transactions to my (our) account must comply with the
provisions of U.S. Law.  Full Name on Account:     SPEEDEMISSIONS, INC. Account
#:            Routing #:  Account Type (select one):    ☑Checking        ❑
Savings Account Class (select one):   ❑Consumer Account       ☑
Business  Account Debit Payment Details: Payment Amount:
$800.00                                   Number of payments: 72 Date of next
payment:                        -                       Frequency of
payments:   Daily/5 days per
week                                                              (example:
one-time, monthly, etc.)   I understand that this authorization is to remain in
full force and effect until Company has received written notification from me of
its termination at least five (5) business days prior to the payment due date. I
further understand that canceling my ACH authorization does not relieve me of
the responsibility of paying my account in full, and that if I cancel or revoke
this authorization before any remaining debt is paid in full, the Company may
take additional actions including legal actions to secure the debt.  Customer
Signature:  /s/ Rich Parlontieri                       Date:
10/24/14                                     (Authorized Signer for
Account) Customer Printed Name:  Rich Parlontieri Customer Contact Telephone
#:   770-306-7667   Entrepreneur Now                        7 of
9                                Seller's Initials  RP "Exhibit B" ASSIGNMENT'
OF RECIEVABLES October 24, 2014 THIS ASSIGNMENT OF ACCOUNTS RECEIVABLES
("Assignment"), dated as of October 24, 2014, from Speedemissions Inc., a GA
company ("Assignor") to DLG ADV, LLC d/b/a Entrepreneur Now, a New York limited
liability company ("Entrepreneur Now")  ASSIGNMENT. Assignor (a) In order to
secure and provide for the due and punctual (i) payment under the Merchant Sales
Agreement, and all other sums that may hereafter become secured by or payable by
Assignor under this Merchant Sales Agreement, or other documents related
thereto, and (ii) performance and observance of, and compliance with, the
covenants, terms and conditions of Assignor under the Merchant Sales Agreement,
and the other documents, (b) does hereby sell, assign, pledge, mortgage,
transfer, grant a security interest in and lien on, set over and confirm unto
Entrepreneur Now, its successors and assigns, all of Assignor's right, title and
interest in and to all monies and claims for monies due and to become due to
Assignor under any Accounts Receivables.  ASSIGNOR TO REMAIN LIABLE. Anything in
this Assignment to the contrary notwithstanding, Assignor shall remain liable
under the any Contracts, and shall observe, perform and fulfill all of the
conditions and obligations to be observed, performed and fulfilled by it
thereunder, and Entrepreneur Now shall have no obligation or liability
thereunder or by reason of or arising out of this Assignment, nor shall
Entrepreneur Now be required or obligated in any manner to observe, perform or
fulfill any of the conditions or obligations of Assignor thereunder or pursuant
thereto, or to make any payment or to make any inquiry as to the nature or
sufficiency of any payment received by it or Assignor, Inc. or to present or
file any claim, or to take any other action to collect or enforce the payment of
any amounts which may have been assigned to Entrepreneur Now or to which
Entrepreneur Now may be entitled hereunder at any time or
times.  REPRESENTATIONS AND WARRANTIES. Assignor hereby represents, warrants and
agrees that except for this Assignment it has not assigned, pledged or otherwise
granted a security interest in or lien on, and hereby agrees that it will not
assign, pledge or otherwise grant a security interest in or lien on the whole or
any part of the rights, titles and interests hereby assigned to anyone other
than Entrepreneur Now, or its successors or assigns.  The foregoing Assignment
is hereby acknowledged and accepted as of the day and year first above
written:  Speedemissions Inc. D/B/A: Speedemissions  /s/ Richard. A Parlontieri
Name: Richard. A Parlontieri Title: Chief Executive Officer  Date: i10/24/2014
Witnessed By:  /s/ Jacki Isom Name: Jackie Isom Date: 10/24/14 Entrepreneur
Now                        8 of 9                                Seller's
Initials  RP
 
 

--------------------------------------------------------------------------------